DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-8, 13, 14, and 17-24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al. (United States Patent Application Publication No. US 2009/0303801 A1, hereinafter “Kim 801”).
In reference to claim 1, Kim 801 discloses a structure which meets the claim.  Figures 11A-12B of Kim 801 disclose an integrated circuit (IC) device which comprises a support structure (figures 11A to 11C - 1199, not labeled in the other figures).  There is a transistor (note transistors in 1120, 1140, 1160, 1220, 1260, 1270) over the support structure (figures 11A to 11C - 1199, not labeled in the other figures).  The transistor includes a channel material, a first source or drain (S/D) region and a second S/D region.  There is a contact (unlabeled) to the first S/D region. There is a contact (unlabeled) to the second S/D region.  The contact to the first S/D region is in a first layer (not explicitly delineated in the figures but is understood to be present due to the required interlayer dielectric layer between the capacitor and the transistor).  The contact to the second S/D region is in a second layer (not explicitly delineated in the figures but is understood to be present due to the required interlayer dielectric layer between the transistor and neighboring conductive lines).  A portion of the contact to the second S/D 
With regard to claim 2, the transistor further includes a gate stack (unlabeled) over at least a portion of the channel material between the first S/D region and the second S/D region.  Although not explicitly shown, there is a contact in the contact level dielectric to the gate stack so as to provide a means to operate the transistor.
In reference to claim 3, although not explicitly shown, it is understood that at least a portion of the contact for the gate stack is in the contact level dielectric or first layer.
With regard to claim 4, the gate stack includes a gate electrode material (unlabeled) and a gate dielectric material (unlabeled).  The gate dielectric material is between the gate electrode material and the channel material.
In reference to claim 5, the contact to the second S/D region includes a capacitor (figures 11A to 11C - 1104, 1141, 1165, not labeled in the other figures).
With regard to claim 6, a bitline (1117, 1146, 1166, 1263) is coupled to the contact of the first S/D region.  Although not explicitly stated, a wordline is coupled to the contact to the gate stack.
In reference to claim 7, the capacitor (figures 11A to 11C - 1104, 1141, 1165, not labeled in the other figures) is a metal-insulator-metal capacitor (p. 14 – claim 16 which depends on claim 1 on p. 13).
With regard to claim 8, the capacitor (figures 11A to 11C - 1104, 1141, 1165, not labeled in the other figures) has a first capacitor electrode (unlabeled), a second capacitor electrode (unlabeled), and an insulator between the first capacitor electrode and second capacitor electrode.  The contact to the second S/D region further includes a first contact to the first capacitor electrode (not shown but 
In reference to claim 13, Kim 801 discloses a device which meets the claim.  Figures 11A-12B of Kim 801 disclose a memory device comprising a memory array comprising a plurality of memory cells (1120, 1140, 1160, 1220, 1260, 1270) and a memory peripheral circuit (1110, 1130, 1150, 1210, 1250) to control the memory array.  At least a portions of the plurality of memory cells are over the memory peripheral circuit (1110, 1130, 1150, 1210, 1250).  The plurality of memory cells includes a memory cell (1120, 1140, 1160, 1220, 1260, 1270) that includes a transistor (figures 11A and 11B - 1102, 1142, not labeled in the other figures) and a capacitor (figures 11A to 11C - 1104, 1141, 1165, not labeled in the other figures) coupled to the transistor (figures 11A and 11B - 1102, 1142, not labeled in the other figures).  The transistor (figures 11A and 11B - 1102, 1142, not labeled in the other figures) includes a first source or drain (S/D) region, a second S/D region, and a channel region between the first (S/D) region and the second S/D region.  The capacitor (figures 11A to 11C - 1104, 1141, 1165, not labeled in the other figures) is coupled to the second S/D region.  A bitline (1117, 1146, 1166, 1263) is coupled to the first S/D region such that the channel region is in a layer between the bitline (1117, 1146, 1166, 1263) and the capacitor (figures 11A to 11C - 1104, 1141, 1165, not labeled in the other figures).
With regard to claim 14, the transistor (figures 11A and 11B - 1102, 1142, not labeled in the other figures) further includes a gate stack adjacent to at least a portion of the channel region.  Although not explicitly stated, a wordline is coupled to the gate stack.
In reference to claim 17, figure 12C shows that at least some of the plurality of memory cells (1260, 1270) are in different layers over the memory peripheral circuit (1250).
In reference to claim 18, Kim 801 discloses a method which meets the claim.  Figures 11A-12B of Kim 801 disclose a method of fabricating a memory device which comprises providing a memory peripheral circuit (1110, 1130, 1150, 1210, 1250).  One or more memory cells (1120, 1140, 1160, 1220, 
With regard to claim 19, the capacitor (figures 11A to 11C - 1104, 1141, 1165, not labeled in the other figures) is formed over a support structure (figures 11A to 11C - 1199, not labeled in the other figures).  The electrical contact to the first S/D region is provided in a first layer over the support structure (figures 11A to 11C - 1199, not labeled in the other figures).  The capacitor (figures 11A to 11C - 1104, 1141, 1165, not labeled in the other figures) is formed in a second layer over the support structure (figures 11A to 11C - 1199, not labeled in the other figures).  The channel material is between the first layer and the second layer.
In reference to claim 20, one intermediate layer (not explicitly shown in the figures but is understood to be present due to the required interlayer dielectric layer between the capacitor and the transistor) is provided between the capacitor (figures 11A to 11C - 1104, 1141, 1165, not labeled in the other figures) and the channel material.  The second capacitor electrode and the second S/D region are 
In reference to claim 21, the portion of the contact is between the second S/D region and the support structure (figures 11A to 11C - 1199, not labeled in the other figures) along a line perpendicular to the support structure (figures 11A to 11C - 1199, not labeled in the other figures), the line being in the vertical cross-section of the IC device.
With regard to claim 22, the IC device is a memory device (abstract).
With regard to claim 23, figure 11B shows that the memory device further includes a contact (unlabeled) to the second S/D region with the contact being in conductive contact with the second S/D region.  The contact is directly underneath the second S/D region, and the capacitor (1141) is coupled to the second S/D region via the contact.  Alternatively, the devices of figures 11A, 11C, 12A, and 12B, when turned upside down, include a contact (unlabeled) to the second S/D region with the contact being in conductive contact with the second S/D region.  The contact is directly underneath the second S/D region, and the capacitor (figures 11A and 11C - 1104, 1165, not labeled in the other figures) is coupled to the second S/D region via the contact.  
In reference to claim 24, figure 11B shows that one or more memory cells are provided over a support structure (1199).  Electrically coupling the second capacitor electrode and the second S/D region includes providing a contact (unlabeled) to the second S/D region such that the contact (unlabeled) is in conductive contact with the second S/D region.  The contact is between the second S/D region and the support structure (1199).  The contact is electrically coupled to the second capacitor electrode.  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Kim 801 in view of Yin et al. (United States Patent Application Publication No. US 2006/0084204 A1, hereinafter “Yin”).
In reference to claim 10, Kim 801 does not disclose that the thin film transistor material channel material (6a’, 3b’, 6a”, 3b”, 22a, 42a, 65a) is shaped as a fin.  However Yin discloses that implementing a thin film transistor with a fin shape to form a fin field effect transistor provides the benefits of high electron mobility, low threshold voltage, low subthreshold swing, and low leakage current (p. 1, paragraphs 6-7).  In view of Yin, it would therefore be obvious to implement the thin film transistor channel material with a fin shape.

Allowable Subject Matter
The examiner would like to note that claim 13 was amended with the previously indicated allowable subject matter of claim 16 and intervening claim 15 (now both canceled).  However as noted in the above Office action, claim 13 has been rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim 801.
Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  in the examiner’s opinion, it would not be obvious to implement an integrated circuit (IC) device which comprises a transistor over a support structure with the transistor including channel material, a first source or drain (S/D) region, and a second S/D region, a contact to the first S/D region; and a contact to the second S/D region, such that the contact to the first S/D region is in a first layer, the contact to the second S/D region is in a second layer, a portion of the contact to the second S/D region is in conductive contact with the second S/D region, and, in a vertical cross-section of the 1C device, the portion is between the second S/D region and the support structure, a portion of the channel material between the first S/D region and the second S/D region is in a third layer, with the third layer being between the first layer and the second layer, the contact to the second S/D region includes a capacitor, such that the capacitor has a first capacitor electrode, a second capacitor electrode, and an insulator between the first capacitor electrode and the second capacitor electrode, and the contact to the second S/D region includes a first contact to the first capacitor electrode, and a second contact between the second S/D region and the second capacitor electrode in combination with a plateline coupled to or including the first contact to the first capacitor electrode, and further coupled to a plate voltage generator as described by the applicant in claim 9.

Response to Arguments
Applicant’s arguments with respect to claims 1-10, 13, 14, and 17-24 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN QUINTO whose telephone number is (571)272-1920.  The examiner can normally be reached on Monday-Friday, 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on (571) 270-3829.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANTHONY HO/Primary Examiner, Art Unit 2817                                                                                                                                                                                                        



/KEVIN QUINTO/Examiner, Art Unit 2817